Name: Commission Regulation (EEC) No 842/89 of 31 March 1989 fixing the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/38 Official Journal of the European Communities 1 . 4. 89 COMMISSION REGULATION (EEC) No 842/89 of 31 March 1989 fixing the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, 1988/89 marketing year were fixed by Council Regula ­ tions (EEC) No 2213/88 (,0) and (EEC) No 2214/88 (") ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of the latest Commission proposals to the Council on prices and related measures ; Whereas Article 28 of Regulation No 136/66/EEC provides that a refund may be granted on exports to third countries of oil seeds harvested within the Community ; whereas the amount of this refund may not exceed the difference between prices within the Community and prices on the world market where the. former are higher than the latter ; whereas Article 21 of Regulation No 136/66/EEC provides that, at present, Article 28 of that Regulation applies only to colza, rape and sunflower seeds ; Whereas the refund for colza and rape seeds produced in Spain or Portugal is adjusted in accordance with Council Regulation (EEC) No 478/86 H ; Whereas Article 3 of Regulation No 142/67/EEC provides that when the refund is being calculated account must be taken of prices ruling on the various Community markets which are representative from the point of view of proces ­ sing and exportation ; the most favourable quotations recorded on the various markets of importing third coun ­ tries and costs incurred in placing the goods on the world market ; whereas, when the amount of the refund is being fixed, account niust also be taken of the level of market prices within the* Community for the oil seeds referred to in Article 21 of Regulation No 136/66/EEC and the future trend of these prices ; whereas, furthermore, account should be taken of the economic aspect of the proposed exports and the situation in the . Community regarding the supply of and demand for these seeds ; Whereas the abatement of the subsidy for colza and rape seed which arises from the system of maximum guaran ­ teed quantities for the 1988/89 marketing year has been fixed by Commission Regulation (EEC) No 2761 /88 (")  ; Whereas Article 1 of Regulation (EEC) No 651 /71 of the - Commission of 29 March 1971 on certain detailed rules for the application of export refunds on oil seeds (14), as last amended by Regulation (EEC) No 181 5/84 (1S), provides that the amount of the refund must be calculated on the basis of the weight of exported seeds ; whereas this Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in-oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), Having regard to Regulation No 142/67/EEC of the Council of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by the Act of Accession of Greece, and in particular the first sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (4), as last amended by Regulation (EEC) No 798/89 0, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed(*), as last amended by Regulation (EEC) No 2216/88 Q, and in particular Article 2 (3) thereof, Having regard to Regulation (EEC) No 2041 /75 of the Commission of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats (8), as last amended by Regulation (EEC) No 2662/87 (9), and in particular Article 13 thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increases in the target price for colza, rape and sunflower seed for the (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No 125, 26. 6. 1967, p. 2461 /67. (4) OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 85, 30. 3 . 1989, p. 24. (6) OJ No L 167, 25. 7. 1972, p. 9. 0 OJ No L 197, 26. 7. 1988, p. 10 . (8) OJ No L 213, 11 . 8 . 1975, p. 1 . 0 OJ No L 252, 3. 9 . 1987, p. 6. O OJ No L 197, 26. 7. 1988, p. 6. (") OJ No L 197, 26. 7. 1988, p. 8 . (I2) OJ No L 53, 1 . 3 . 1986, p. 55. H OJ No L 247, 6. 9. 1988, p. 7. O OJ No L 75, 30. 3. 1971 , p. 16. H OJ No L 170, 29. 6. 1984, p. 46. 1 . 4. 89 Official Journal of the European Communities No L 89/39 weight must be adjusted to take account of any diffe ­ rences between the percentages of moisture and impur ­ ities found to exist and those used to define the standard quality for which the target price is fixed ; whereas, when this adjustment is being made, the weight of the exported seeds must be increased by the amount of the difference between the actual moisture and impurities content and that used to define the standard quality if the former is lower than the latter ; whereas, if the opposite applies, the weight of the exported seeds must be reduced by the same amount ; Whereas the standard quality referred to above was defined in Article 2 of Council Regulation (EEC) No 1102/84 (*) ; the currencies of the Member States referred to in (a), as recorded over a period to be determined ; Whereas pursuant to Article 2 (2) of Regulation (EEC) No 1569/72 forward differential amounts are to be deter ­ mined where the forward exchange rate for one or more currencies differs from the spot rate by at least a given percentage ; whereas this percentage has been fixed at 0,5 by Regulation (EEC) No 1813/84 ; Whereas Regulation (EEC) No 1813/84 specifies the spot and forward exchange rates and the period to be used for calculating the differential amounts ; whereas in cases where, for one or more months, quotations of forward exchange rates are not available, the rates adopted for the previous months or the following months, as the case may be, must be used ; Whereas it follows from applying these provisions , to the current situation of the oil seeds market and to the rates or prices of these products that, pursuant to Article 4 of Regulation (EEC) No 651 /71 , the amount of the refund in ecus and the amount of the final refund in each of the national currencies must, in the case of colza and rape seed, be fixed in accordance with the Annex to this Regu ­ lation ; whereas it is not necessary to fix a refund for sunflower seed ; Whereas Article 13 of Regulation (EEC) No 2041 /75 makes provision for the period of validity of certificates fixing refunds in advance to be reduced if the market situation warrants ; whereas in the interests of sound market management a reduction should be made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Whereas Article 2 of Regulation No 142/67/EEC provides that the refund may be varied according to destination where the world market situation or the specific require ­ ments of certain markets make this necessary ; Whereas Article 4 of Regulation (EEC) No 651 /71 provides for the publication of the amount of the final refund obtained from the conversion into each of the national currencies of the amount of the refund in ecus plus or minus the differential amount ; whereas Article 1 of Commission Regulation (EEC) No 1813/84 (2), as last amended by Regulation (EEC) No 431 /89 (3), defined the elements which determine the differential amounts ; whereas these elements are equal to the incidence on the target price reduced by 7,5 % or the refund of the coeffi ­ cient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 ; whereas, according to these provisions, this percentage represents : (a) for those Member States whose currencies are main ­ tained as between themselves within a spread at any given moment of 2,25 %, the difference between : ,  the conversion rate used under the common agri ­ cultural policy, and  the conversion rate resulting from the central rate ; (b) for the other Member States, the difference between :  the relationship between the conversion rate used under the common agricultural policy for the currency of the Member State concerned and the central rate of each of the currencies of the Member States referred to in (a), and  the spot market rate for the currency of the Member State in question in relation to each of HAS ADOPTED THIS REGULATION : Article 1 - 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 (1 ) of Regulation (EEC) No 651 /71 shall be as set out in the Annex hereto. 2. There shall be no refund on sunflower seed. 3 . Certificates fixing the export refund in advance shall be valid from their date of issue until the end of the fol ­ lowing month . (') OJ No L 113, 28 . 4. 1984, p. 8 . 0 OJ No L 170, 29 . 6. 1984, p. 41 . 0 OJ No L 50, 22. 2. 1989, p. 7. Article 2 This Regulation shall enter into force on 1 April 1989 . No L 89/40 Official Journal of the European Communities 1 . 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 31 March 1989 fixing the export refunds on oil seeds (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 1 . Gross refunds (ECU) :  Spain  Portugal  other Member States 2. Final refunds : Seeds harvested and exported from :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 15,280 19,440 16,000 38,26 42,58 772,59 114,82 139,31 12,768 9,661 24 463 1 528,51 2 588,64 3 565,81 15,598 19,758 16,318 39,02 43,42 787,95 117,24 142,12 13,036 9,875 24 983 1 556,96 2 637,68 3 625,60   